An unpublished opinion of the North Carolina Court of Appeals does not constitute controlling
legal authority. Citation is disfavored, but may be permitted in accordance with the
provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedur e.



                                  NO. COA14-838
                         NORTH CAROLINA COURT OF APPEALS

                              Filed: 17 February 2015


DONALD LEE WILLIAMSON,
     Plaintiff-Appellee,

      v.                                         Catawba County
                                                 No. 07 CVD 3914
MELANIE FOSTER WILLIAMSON,
     Defendant-Appellant.


     Appeal by Defendant from orders entered 27 January 2014 and

16 April 2014 by Judge J. Gary Dellinger in District Court, Catawba

County.    Heard in the Court of Appeals 20 January 2015.


     Wesley E. Starnes for Plaintiff-Appellee.

     LeCroy Law Firm, PLLC, by M. Alan LeCroy, for Defendant-
     Appellant.


     McGEE, Chief Judge.


     We dismiss Defendant’s appeal due to violations of the North

Carolina Rules of Appellate Procedure, and because Defendant has

failed to include evidence in the record necessary for appellate

review.

                             Procedural Background
                                  -2-
      Donald Lee Williamson (“Plaintiff”) filed a complaint against

Melanie   Foster   Williamson   (“Defendant”)    on    1   November   2007

seeking, inter alia, equitable distribution.          Defendant filed her

answer and counterclaim on 25 January 2008, which included claims

for   divorce,   equitable   distribution,    post-separation    support,

alimony, child custody, child support and other claims.                The

parties’ equitable distribution claims were heard on 21 and 22

April 2009, and an equitable distribution order was entered on 1

October 2009.    Defendant appealed, and this Court filed an opinion

on 6 December 2011 vacating the 1 October 2009 order and remanding

for additional findings of fact.        Williamson v. Williamson, 217
N.C. App. 375, 719 S.E.2d 628 (2011).        The trial court entered an

amended equitable distribution order on 13 August 2012.         Defendant

again appealed, and the matter was decided by an opinion filed by

this Court on 16 July 2013.       Williamson v. Williamson, __ N.C.

App. __, 748 S.E.2d 775, 2013 WL 3770690 (2013).              This Court

affirmed in part, vacated in part, and

           remanded to the trial court (1) to determine
           the amount, if any, of credits to be given to
           [P]laintiff for payments made on or after 1
           July 2009; (2) to determine the fair market
           value of the residence on the date of
           separation and the date of distribution; and
           (3) for entry of a final distributive award
           that considers the impact of the two findings
           on the undisturbed portion of the award. The
           trial court shall hear evidence on these
           matters.
                                  -3-
Id., 2013 WL 3770690, at *4.

     A hearing on these matters was conducted on 26 August 2013,

and the trial court entered a new equitable distribution order on

27 January 2014.   Defendant filed a notice of appeal on 5 February

2014. Defendant then filed a “Motion to Withdraw Notice of Appeal;

Motion to Amend Judgment and/or Motion for Relief from Order

Pursuant to Rules 59 and 60 of the North Carolina Rules of Civil

Procedure” on 10 February 2014.    The trial court heard Defendant’s

motions on 4 March 2014, and entered an order on 16 April 2014

allowing Defendant to withdraw her notice of appeal, and denying

Defendant’s motions pursuant to Rules 59 and 60.      In addressing

Defendant’s Rule 59 motion, the trial court noted that “Defendant

did not offer any case or statutory law to support [her] argument.”

The trial court further stated: “Defendant has not cited any

grounds as set forth in . . . Rule 59 . . . for a new trial and

that motion should be denied[,]” and “Defendant has not stated any

basis pursuant to . . . Rule 60 . . . for relief from judgment and

that motion should be denied.”      The trial court further stated

that “Defendant has not made any claim based on any grounds

permitted under [R]ule 59 or 60 . . . but has relied on a barebones

assertion that ‘the Court did not have jurisdiction’ to make

‘illegal’ Findings of Fact.”    Defendant appeals from both the 27
                                     -4-
January 2014 equitable distribution order and the 16 April 2014

order denying her motions pursuant to Rules 59 and 60.

                                   Analysis

      Because Defendant has violated the North Carolina Rules of

Appellate Procedure, and because Defendant has failed to include

evidence in the record necessary for appellate review, we dismiss

Defendant’s appeal.

      Similar to Defendant’s Rule 59 and Rule 60 arguments before

the trial court, on appeal Defendant relies on bald assertions of

error absent citation to any legal authority.                 There are two

citations to authority in Defendant’s brief, both solely relevant

to   Defendant’s   generic    statements      concerning   the    standard   of

review when challenging an equitable distribution order.               There is

no citation to any authority in any of Defendant’s six arguments

on appeal. “Failure to cite to supporting authority is a violation

of   Rule   28(b)(6)   of    the   North   Carolina   Rules      of   Appellate

Procedure, and constitutes abandonment of th[e] argument.”                State

v. Velazquez-Perez, __ N.C. App. __, __, 756 S.E.2d 869, 876,

appeal dismissed, disc. review denied, 367 N.C. 509, 758 S.E.2d
881 (2014); see also In re A.J. M.-B., 212 N.C. App. 586, 595, 713
S.E.2d 104, 111 (2011).        “It is not the duty of this Court to

supplement an appellant's brief with legal authority or arguments

not contained therein.”       Goodson v. P.H. Glatfelter Co., 171 N.C.
                                 -5-
App. 596, 606, 615 S.E.2d 350, 358 (2005); see also Viar v. N.C.

Dep't of Transp., 359 N.C. 400, 402, 610 S.E.2d 360, 361 (2005)

(“It is not the role of the appellate courts . . . to create an

appeal for an appellant.”). Because Defendant has failed to direct

us to a single citation of authority in support of any of her

arguments on appeal, we dismiss her appeal.

     Further, Defendant has not included transcripts from any of

the equitable distribution hearings, or the hearing on Defendant’s

motions pursuant to Rules 59 and 60.        “Pursuant to the North

Carolina Rules of Appellate Procedure, our review is limited to

what appears in the record on appeal.”   Estate of Redden v. Redden,

194 N.C. App. 806, 810, 670 S.E.2d 586, 589 (2009) (citation

omitted). “In appeals from the trial division of the General Court

of Justice, review is solely upon the record on appeal, the

verbatim transcript of proceedings, if one is designated, and any

other items filed pursuant to this Rule 9.”    N.C. R. App. P. Rule

9(a) (2013).    “It is appellant's duty to ensure that the record is

complete.”     Redden, 194 N.C. App. at 810, 670 S.E.2d at 589

(citation     omitted).    Defendant’s   failure   to   include   the

transcripts in the record prevent us from meaningful appellate

review, and constitutes an additional basis upon which to dismiss

her appeal.    Hill v. Hill, 173 N.C. App. 309, 322, 622 S.E.2d 503,

512 (2005).
                         -6-
Dismissed.

Judges CALABRIA and McCULLOUGH concur.

Report per Rule 30(e).